Citation Nr: 9902957	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
schizophrenic reaction, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his mother


ATTORNEY FOR THE BOARD

J. L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected schizophrenic reaction is 
shown to likely produce occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment and mild memory loss 
with a Global Assessment of Functioning (GAF) score of 65.

3.  The symptoms due to service-connected schizophrenic 
reaction are not shown to result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected schizophrenic reaction have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 4.7, 4.126, 4.130 including Diagnostic Code 
9204 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

The veteran's service-connected schizophrenic reaction is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9204 (1998).  The 
general rating formula for mental disorders under this code 
is as follows:  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9204 (1998).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9204 (1998).

The veteran testified before a Hearing Officer at the RO in 
January 1998.  At that time, he reported experiencing 
feelings of tiredness and being under pressure, as well as 
difficulties concentrating and remembering.  He also noted 
that his sleeping was impaired.  In addition, his wife and 
mother testified as to their observations of the veteran's 
behavior, specifically that he was not able to handle 
pressure well anymore and appeared to be very tired all the 
time.  

At the hearing, the veteran also reported that he was 
receiving benefits from the Social Security Administration.  
A review of these records indicates that he is, in fact, 
receiving compensation for a primary diagnosis of personality 
disorders and a secondary diagnosis of osteoarthrosis and 
allied disorders.

The veteran was afforded a VA examination in July 1998.  At 
the time, the veteran reported no hallucinations, delusions 
or suspiciousness.  He indicated that he was sleeping well 
and that his mood was good.  According to the examination 
report, he did, however, seem quite fixated on what he 
considered to be mistreatment by the VA.  The final 
impression was that of psychotic disorder, not otherwise 
specified. The GAF was assessed to be 65 for mild to moderate 
symptoms demonstrated by some difficulty in social and 
occupational functioning but not blatant psychotic symptoms.  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports the 
finding that the veteran's disability picture more nearly 
approximates a moderate level of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment and 
mild memory loss.  Significantly, at the most recent VA 
examination in July 1998, the examining physician assigned a 
GAF of 65 encompassing mild to moderate symptoms demonstrated 
by some difficulty in social and occupational functioning.

While the evidence is sufficient to support a 30 percent 
evaluation, it does not support a rating higher than 30 
percent.  It has not been demonstrated that the effects of 
the symptoms related to the service-connected schizophrenic 
reaction have resulted in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(1998)



ORDER

An increased rating of 30 percent for the service-connected 
schizophrenic reaction is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -


